Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composition and method of making the composition, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2021.
Applicant’s election without traverse of claims 26-38 in the reply filed on December 23, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aqueous solution is not referred to as “A1” in claim 26. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparini et at (GB 2 183 078 A)(cited on IDS). 
Gasparini teaches a compound that meets the limitations of the claimed compound in the method. The preamble has been read as an active and necessary limitation of the claims. Gasparini teaches that the compounds is used to separate nuclear materials such as U and Pu (preamble). The compound is used in an organic solution in order to contact an aqueous solution (Examples). The compound can have a structure where R1 and R2 of the current invention is R in the cited art, which can be a branched alkyl with less than 8 carbon atoms. R3 of the current invention is met by R’ and R” where the chains combined have less than 8 carbon atoms (page 1, lines 5-20)(For example R3 can have 6 carbon atoms). 

Regarding claim 27, Example 1 teaches a 1M solution of the organic solution, so it would have been obvious to use this same concentration for any other organic compound in the method. 
Regarding claim 30, the aqueous solution will be from a dissolution of a spent nuclear fuel in nitric acid (examples, preamble). 
Allowable Subject Matter
Claims 28, 29, and 31-38 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner’s statement of reasons for allowance: The prior art does not teach using the claimed compounds in order to obtain a uranium and plutonium separation that does not require a reduction step. The MOPPA, MNMHA, MHPHepA compounds have not been indicated in the prior art as obtaining that benefit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732